GOSHORN, Judge.
The appellant, Pedro Luis Vallejo appeals the denial of his petition for writ of habeas corpus. The petition does not allege, nor does the record show that the relief requested would entitle the appellant to immediate release. See, Williams v. State, 519 So.2d 723 (Fla. 5th DCA 1988); Netherly v. Dugger, 513 So.2d 259 (Fla. 2d DCA 1987) and Brown v. Wainwright, 498 So.2d 679 (Fla. 1st DCA 1986). Therefore, the trial court’s denial of the writ is AFFIRMED.
SHARP, C.J., and DANIEL, J., concur.